Citation Nr: 0204327	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  99-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased initial disability rating for 
chronic bronchitis and asthma, evaluated as 30 percent 
disabling before November 28, 2000 and 60 percent disabling 
from November 28, 2000.   

(The issue of service connection for undiagnosed illness 
manifested by nervous system disorder/muscle cramps will be 
the subject of a later decision). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from January 1968 to September 
1971 and from November 1990 to May 1991.  He also had 
additional service in the National Guard and Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The claims folder was subsequently transferred 
to the RO in Salt Lake City, Utah.  

The Board notes that the veteran's appeal originally included 
the issue of service connection for a skin disorder.  The RO 
resolved that matter in the veteran's favor in a June 2000 
rating decision that granted service connection for recurrent 
dermatitis.  Therefore, the issue is not currently before the 
Board.  

The Board is undertaking additional development on the issue 
of service connection for undiagnosed illness manifested by 
nervous system disorder/muscle cramps pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Prior to November 28, 2000, the veteran's asthma is 
characterized as severe, with spirometry showing forced 
expiratory volume in one second of 50 percent and 43 percent 
predicted.  

2.  From November 28, 2000, spirometry shows forced 
expiratory volume in one second of 30 percent predicted.  


CONCLUSION OF LAW

The criteria for a 60 percent disability rating before 
November 28, 2000 and a 100 percent disability rating from 
November 28, 2000 for chronic bronchitis and asthma have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.96, 
4.97, Diagnostic Code 6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1998 rating decision, March 1999 statement of the case, 
and supplemental statements of the case dated through March 
2001, the RO provided the veteran and his representative with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO secured VA medical records and medical examinations.  
Although the veteran personally provided copies of some 
private medical records, there is no indication that there 
are additional private medical records outstanding and 
relevant to the instant appeal.  Similarly, although not all 
service medical records have been secured, such evidence is 
not pertinent to the inquiry concerning disability status 
from 1997 to the present.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

The veteran had his last period of active service in 1991, 
with service in Southwest Asia from December 1990 to May 
1991.  The report of the April 1991 separation examination 
was negative for respiratory complaints or findings.  Post-
service private medical records showed treatment for asthma 
and bronchitis through 1996.  Diagnoses from the September 
1996 Persian Gulf Registry examination included chronic 
asthma and chronic bronchitis.  

VA records showed that chest X-rays taken in September 1996 
were negative for cardiopulmonary abnormality.  Pulmonary 
function tests (PFTs) performed by VA in December 1996 
resulted in the following values: forced expiratory volume in 
one second (FEV-1) of 50 percent predicted; the ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 68 percent; and diffusion capacity of 
the lung for carbon monoxide (DLCO) of 129 percent predicted.  
Post-bronchodilator results were FEV-1 of 82 percent 
predicted and FEV-1/FVC of 85 percent.  The results were 
interpreted as showing moderate airflow obstruction with 
normalization of FEV-1 and FVC after bronchodilation per 
spirometry and low normal lung volumes.  It was noted that 
the elevated DLCO suggested possible asthma, congestive heart 
failure, polycythemia, or alveolar hemorrhage.  

The veteran submitted his service connection claim for 
disorders including respiratory disorders in February 1997.  
The veteran underwent a VA examination in connection with his 
claim in August 1997.  He reported increased shortness of 
breath after returning from Persian Gulf service.  Treatment 
included Kenalog, epinephrine, inhalation therapy, 
theophylline, Azmacort, and albuterol.  Examination was 
significant only for decreased breath sounds.  Partial 
pressure of oxygen, artery (PO2) and oxygen saturation were 
below normal limits.  The diagnosis was history of asthma, 
quiescent, and chronic bronchitis.  

Results of VA PFTs performed in June 1997 included FEV-1/FVC 
of 80 percent.  The results were interpreted as showing 
normal lung volumes, though spirometry suggested moderate 
restriction.  There was significant improvement in spirometry 
with bronchodilation.  Medications included albuterol, 
Azmacort, and theophylline.  Serevent was added in December 
1997.  

In the May 1998 rating decision, the RO established service 
connection for chronic bronchitis and asthma, assigning an 
initial 30 percent disability rating.  The veteran timely 
appealed that decision.  

VA chest X-rays taken in August 1998 were negative and 
unchanged from prior films.  Medications included 
theophylline, albuterol, Azmacort, and Vancenase.  PFTs 
performed in September 1998 yielded the following results: 
FEV-1 of 66 percent predicted; FEV-1/FVC of 86 percent; and 
DLCO of 122 percent predicted.  The interpretation was mild 
airflow obstruction per spirometry and normal lung volumes.  
Additional PFTs performed in September 1999 yielded results 
as follows: FEV-1 of 43 percent predicted and FEV-1/FVC of 72 
percent.  Post-bronchodilation values were FEV-1 of 63 
percent predicted and FEV-1/FVC of 86 percent.

During the August 1999 personal hearing, the veteran related 
having asthma exacerbations, particularly in the summer, and 
frequent respiratory infections.  He took several medications 
throughout the day, including inhaled steroids.  He had also 
undergone tapering steroid therapy.  He slept with a 
continuous positive airway pressure (C-PAP) machine and 
oxygen concentrator.  The veteran was unemployed.  His 
respiratory disability interfered with his activities.   

The veteran underwent another VA examination in September 
1999.  He reported progressively worsening shortness of 
breath of the previous two years with associated increases in 
his medication doses.  He had also been diagnosed as having 
obstructive sleep apnea, for which he used a C-PAP machine at 
night.  He did not use supplemental oxygen during the day.  
His medications included beclomethasone nasal spray, 
theophylline, triamcinolone inhaler, Flovent inhaler, 
albuterol inhaler, and Isuprel nebulizer.  Physical 
examination was normal, though the veteran got slightly short 
of breath from redressing after the examination.  The 
diagnosis included progressive, severe asthma, treated with 
high dose steroids by inhalers with periodic treatment with 
oral corticosteroids.  The examiner noted that the veteran 
was not on continuous high dose oral or parenteral steroids 
and used oxygen only for his diagnosed obstructive sleep 
apnea.     

Additional VA medical records dated in April 2000 reflected 
continued treatment for respiratory disability.  Notes dated 
in April 2000 showed medications including albuterol inhaler, 
beclomethasone nasal spray, Flovent inhaler, theophylline, 
and a course of prednisone.  PFTs performed in November 2000 
showed FEV-1 of 30 percent predicted and FEV-1/FVC of 52 
percent.  Post-bronchodilator values were 49 percent 
predicted and 59 percent, respectively.  In a December 2000 
letter, a VA physician stated that PFTs now showed a severe 
range of bronchoconstriction while off medication, though 
there was significant improvement with bronchodilator.  Notes 
dated in January 2001 reflected a prescription for a tapering 
course of prednisone for asthma exacerbation.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  When reasonable doubt arises as to the degree of 
disability, such doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected disability is chronic 
bronchitis and asthma.  VA regulations provide that ratings 
for coexisting respiratory conditions, including bronchitis 
and asthma, will not be combined.  Instead, a single rating 
is assigned under the diagnostic code that reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a).  

Under Diagnostic Code (Code) 6600, chronic bronchitis, a 30 
percent rating is assigned when there is FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC is 56 to 70 percent, or; 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) is 56- to 65-percent 
predicted.  A 60 percent evaluation is warranted when FEV-1 
is 40- to 55-percent predicted, or; FEV-1/FVC is 40 to 55 
percent, or; DLCO (SB) is 40- to 55-percent predicted, or; 
there is maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  A maximum rating of 100 
percent is in order when FEV-1 is less than 40 percent of 
predicted value, or; FEV-1/FVC is less than 40 percent, or; 
DLCO (SB) is less than 40-percent predicted, or; there is 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97.  

Under Code 6602, bronchial asthma, a 30 percent evaluation is 
warranted when FEV-1 is 56- to 70-percent predicted, or; FEV-
1/FVC is 56 to 70 percent, or; the disability requires daily 
inhalational or oral bronchodilator therapy, or; the 
disability requires inhalational anti-inflammatory 
medication.  A 60 percent rating is assigned if FEV-1 is 40- 
to 55-percent predicted, or; FEV-1/FVC is 40 to 55 percent, 
or; the disability requires at least monthly visits to a 
physician for required care of exacerbations, or; the 
disability involves intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
maximum 100 percent rating is in order when FEV-1 is less 
than 40-percent predicted, or; FEV-1/FVC is less than 40 
percent, or; there is more than one attack per week with 
episodes of respiratory failure, or; the disability requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

Review of the medical evidence of record reveals predominant 
diagnosis and treatment for asthma and only intermittent 
treatment of bronchitis.  Pursuant to VA regulation, the 
Board will evaluate the disability under Code 6602 with 
consideration of additional increase based on the overall 
severity of the disability.  38 C.F.R. § 4.96(a); see Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 60 percent disability rating before 
November 28, 2000.  The Board emphasizes that the criteria 
are alternative in nature, demonstrated by the use of "or" 
in the language, such that satisfaction of one criterion for 
the higher rating is sufficient.  PFTs in December 1996 and 
September 1999 show FEV-1 of 50 percent and 43 percent 
predicted, respectively, which fall within the criteria for a 
60 percent rating.  Although PFTs in June 1997 and September 
1998 do not show results that meet the 60 percent criteria, 
there is no question that the veteran's disability remained 
severe in nature, as shown by regular need for multiple 
medications and the characterization by the September 1999 VA 
examiner.  Thus, the Board finds that the overall disability 
picture meets the criteria for a 60 percent rating.  

However, the criteria for a 100 percent rating under Code 
6602 are not met before November 28, 2000.  Specifically, 
spirometry values do not fall within the prescribed ranges.  
Moreover, although the veteran requires numerous medications, 
including inhaled steroids, the evidence does not reflect 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  In 
addition, there is no evidence of weekly asthma with episodes 
of respiratory failure.  Similarly, when considering the 
impact of co-existing bronchitis, the Board notes that there 
is no evidence of associated cardiac disability, pulmonary 
hypertension, or need for outpatient oxygen therapy.  The 
record demonstrates that the veteran's oxygen use is 
associated with obstructive sleep apnea, which is not 
service-connected or shown to be related to the service-
connected asthma and chronic bronchitis.  

In addition, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  The veteran testified that his 
disability interfered with his activities and made it 
difficult to find work.  However, medical evidence for the 
relevant time period shows generally good control of the 
disability with medication and no evidence that the asthma 
prevents the veteran from working in some capacity.  
Accordingly, the Board finds entitlement to no more than a 60 
percent schedular disability rating before November 28, 2000.  

Finally, as of November 28, 2000, the Board finds that the 
evidence supports a 100 percent rating.  The November 2000 
PFTs show FEV-1 of 30 percent predicted, which satisfies one 
of the alternative criteria for a 100 percent rating.  


ORDER

Subject to law and regulation governing payment of monetary 
benefits, a disability rating of 60 percent before November 
28, 2000 and 100 percent from November 28, 2000 for chronic 
bronchitis and asthma is granted.   




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

